     Case 2:18-cv-01450 Document 50 Filed 09/30/19 Page 1 of 1 PageID #: 260



                 IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                         CHARLESTON DIVISION

FRANK MORGAN,

       Plaintiff,

v.                                               Civil Action No. 2:18-cv-01450

LOGAN COUNTY COMMISSION, a
West Virginia county government, et al.,

       Defendants.

                                        ORDER

       Pending before the Court is Defendants’ Motion for Leave to Take the Deposition

of Frank Morgan, an Incarcerated Individual (ECF No. 49).

       It appears to the Court that Plaintiff, Frank Morgan, is an incarcerated person, and

pursuant to the provisions of Rule 30(a)(2)(B) of the Federal Rules of Civil Procedure, it

is hereby ORDERED that Defendants’ Motion for Leave to Take the Deposition of Frank

Morgan, an Incarcerated Individual (ECF No. 49) is GRANTED, and the Defendants are

granted leave to take the deposition of Frank Morgan at the Southwestern Regional Jail

and Correctional Facility located in Holden, West Virginia, where he is incarcerated.

       The Clerk is directed to transmit this Order to counsel of record and to mail a copy

to the Warden of the Southwestern Regional Jail and Correctional Facility, 1300 Gaston

Caperton Drive, Holden, WV 25625, by regular mail.

       Enter: September 30, 2019
